Moyer, C.J.,
concurring in part and dissenting in part.
I concur in the judicious disposition of the two points of clarification requested by the defendants.
With respect to the third issue — a request for reconsideration — I dissent from the decision of the majority overruling the motion for reconsideration.
I concur in the dissent of Justice Cook to the extent that it suggests that the procedure crafted by the majority is highly unusual.
A review of sixteen other state Supreme Court decisions that have declared their systems for funding public education unconstitutional reveals that a majority of those decisions remanded the case to a trial court. However, it is those states that have had the most difficulty producing a final plan that met the Supreme Court’s opinion of constitutionality. For example, in New Jersey the issue has been through the courts for a period of twenty years and is now again pending in the New Jersey Supreme Court. Similar experiences, though not as dramatic, have occurred in Arizona, Arkansas, California, New Hampshire and Texas. In each of these states, either the final public school funding plan is not *422yet approved by the Supreme Court of the state after several years of litigation after remand or the plan has been approved only after several years of litigation.
Typically, when a Supreme Court declares a legislative act to be unconstitutional it does not order the legislative body to enact new legislation. Nor does'it remand the case to a trial court with an order to retain jurisdiction over the consequent act of the legislative authority, including jurisdiction to rule upon the constitutionality of the new legislation. That would be my preference for a disposition of this case. But this case is different.
A majority of this court, as the Supreme Courts of other states, have ordered the legislative branch of our state government to adopt legislation that will remedy the law that has been declared unconstitutional. Were I in the majority, I would not vote to remand this case to the trial court, not because of any lack of confidence in the ability of the trial court to provide a venue for the gathering of evidence, but because the purpose of such a remand would be better served by this court’s retention of jurisdiction.
In view of the majority decision declaring the laws relating to the funding of Ohio’s public schools to be unconstitutional and ordering the General Assembly to enact a new constitutional plan within a year, I submit that the most expeditious means of removing the uncertainty regarding the constitutionality of the new plan is for this court to issue an order retaining jurisdiction in this court. If it proves necessary to provide a forum for the submission of evidence or to take further action at the expiration of the twelve-month stay, we have the authority to appoint a special master or issue other orders as might be appropriate. Such a disposition has precedent in the case in Helena Elementary School Dist. v. State (1989), 236 Mont. 44, 769 P.2d 684, in which the Supreme Court of Montana retained jurisdiction in an educational funding case.
Moreover, the writers of a highly respected treatise have observed as follows:
“ * * * Power to deal with the issues presented on appeal inherently includes authority to enforce the court’s decision or to regulate the course of further proceedings required to reach an effective decision. * * * The questions arising from retained jurisdiction go more to the wise exercise of this power than its existence. * * *
“ * * * If the need for enforcement does arise, the [appellate court] is in an awkward position. Appellate procedure is not geared to factfinding * * *. It is tempting to think that provisions should be made for enforcing [appellate] judgments in the [trial] courts, but this temptation has been rightly resisted. * * * [Compelling reasons counsel against [trial] court enforcement. In principle, reliance on a different court for enforcement could undercut the control of the [appellate court] over its own judgment. * * *
*423“The ordinary response to the difficulties presented by proceedings in [an appellate court] to enforce its own judgment is to appoint a special master. The most common practice has been to adopt the Civil Rules by analogy to govern proceedings before the master, and to review findings of fact only for clear error. * * * ” 16 Wright, Miller & Cooper, Federal Practice & Procedure (1996) 697-699, Section 3937.1.
Any retention of jurisdiction should be only in this court in recognition of the fact that uncertainty will envelop all aspects of public school funding in our state until the day this court deems a new funding system to be constitutional. The motion for clarification and reconsideration filed by the defendants and other well-publicized activities of those who will ultimately be responsible for adopting a new funding plan leave me with no doubt that those persons are acting responsibly. Even those who disagree with the judgment of the court recognize that it is their constitutional duty to respond constructively to it. If the parties affected by the decision of this court act responsibly and expeditiously to comply with the order of the court, we have a corresponding duty, in this extraordinary case, to provide a procedure by which this court can, as expeditiously as possible, determine whether the parties have complied with the order of March 24, 1997. That we can do if we retain jurisdiction with no remand to the trial court.